Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This application is in condition for allowance except for the following formal matters:
Specification
The listing of reference characters at the end of the disclosure is not a requirement in US practice and it is suggested the list be removed, however if Applicant wishes to keep the list then the list should include all of the reference characters used in the application.
Claim Objections
Claims 1and 2 are objected to because of the following informalities:  
Claim 1, the preamble states that the bearing “is disposed in a cylinder block” however later in the claim the claim states “while the sliding bearing is disposed in the support block” which would be unnecessarily restating the preamble, however claim 2 then states the combination of a bearing in a supporting structure which would be the engine/cylinder block of claim 1.  It is believed that the preamble is meant to recite intended use but is actually stating the opposite and is defining a combination.  The following changes to claim 1 are suggested:
Change the preamble to read - - A sliding bearing for supporting a journal portion of a crankshaft in a cylinder block, the sliding bearing comprising:- -

Claim 1, lines 28 and 29, both commas should deleted.
Claim 1, line 40, “the center of the circle” should read - - the center of the circle along the outer circumference of the sliding bearing- - as there are multiple circles in the claim the terms need to remain consistent.
Claim 1, line 49, “and” should be replaced by a comma and line 50, “such as” should - -and- -.  The claim is providing three separate requirements that could be independent of each other while the use of “such as” is implying a dependency that has not been fully set forth.  The use of - -and- - better suits what Applicant is attempting to set forth which is three conditions that must be met.
Claim 2, in changing the preamble as suggested above, line 7 “the cylinder block” should be - -a cylinder block- -.
Claim 2, line 8, the first “and” should be - -that- -.
Claim 2, line 12, “ends is defined as end” should read - -ends are defined as an end- -.
Claim 2, lines 15, 16, 18 and 19, “constituting” should read - -of- -, the use of constituting reads, for example, as if the first split bearing is all of the intermediate bearing while what is meant to be referenced is the first split bearing part that is part of the intermediate bearing that includes both a first split bearing part and a second split bearing part.
Appropriate correction is required. 
Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Allowable Subject Matter
Claims 1 and 2, pending fixing of the objections above, are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record does not disclose the combination of features including a thickness of the second split bearing part being greater than a thickness of the first split bearing at a central portion of each split part, with a first offset of the first split bearing being smaller than a second offset of the second split bearing, the offsets defined earlier in the claim as an offset of each center of the respective part relative to a center of the bearing defined by the outer circumference of the two split parts, a first reference distance (radius of the first split bearing from its offset center) is shorter than a second reference distance (radius of the second split bearing from its offset center) and wherein the circumferential ends of each split bearing have the same thickness.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES PILKINGTON whose telephone number is (571)272-5052. The examiner can normally be reached Monday through Friday 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES PILKINGTON/Primary Examiner, Art Unit 3656